87 Ga. App. 50 (1952)
72 S.E.2d 925
HOLLOWAY
v.
GEORGE F. DOYAL INCORPORATED.
34253.
Court of Appeals of Georgia.
Decided October 17, 1952.
F. L. Breen, for plaintiff in error.
A. Paul Cadenhead, Nall & Sterne, contra.
FELTON, J.
Code § 46-105 provides: "When such affidavit shall have been made and bond given, it shall be the duty of the officer before whom the same was made . . to issue a summons of garnishment directed to the person sought to be garnished, requiring him to appear at the next term of the court where such suit is pending or where such judgment was obtained" (emphasis supplied). Therefore, the Civil Court of Fulton County does not have jurisdiction to issue a summons of garnishment based on a judgment obtained in Fulton Superior Court and to enter a judgment thereon. Durden v. Belt, 61 Ga. 545 (1).
The court did not err in setting aside the judgment.
Judgment affirmed. Sutton, C. J., and Worrill, J., concur.